

115 HR 2078 IH: Jump Start America Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2078IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Williams introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to simplify individual income and corporate tax rates,
			 to set a maximum on the capital gains rate, to make permanent the
			 deduction for dividends received for repatriated foreign earnings, to
			 reduce the rate of payroll and self-employment taxes, to make 100-percent
			 bonus depreciation permanent, and to repeal the Federal estate and gift
			 taxes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Jump Start America Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Simplified individual income tax rates
					Sec. 101. Simplified individual income tax rates.
					Title II—20-Percent Corporate Tax Rate
					Sec. 201. 20-percent corporate tax rate.
					Title III—15-Percent Maximum Capital Gains Rate
					Sec. 301. 15-percent maximum capital gains rate.
					Title IV—Modification and Permanent Extension of the Incentives to Reinvest Foreign Earnings in the
			 United States
					Sec. 401. Modification and permanent extension of the incentives to reinvest foreign earnings in
			 the United States.
					Title V—Bonus depreciation increased to 100 percent and made permanent
					Sec. 501. Bonus depreciation increased to 100 percent and made permanent.
					Title VI—FICA and SECA Tax Rate Reductions
					Sec. 601. FICA tax rate reductions.
					Sec. 602. SECA tax rate reductions.
					Title VII—Repeal of estate and gift taxes
					Sec. 701. Repeal of estate and gift taxes.
				
			ISimplified individual income tax rates
			101.Simplified individual income tax rates
 (a)In generalSection 1(i) of the Internal Revenue Code of 1986 is amended by striking paragraphs (2) and (3), by redesignating paragraph (4) as paragraph (3), and by inserting after paragraph (1) the following new paragraph:
					
						(2)20- and 30-percent rate brackets
 (A)In generalIn the case of taxable years beginning after December 31, 2015, the rate of tax under subsections (a), (b), (c), and (d) on taxable income which would (without regard to this paragraph) be taxed at a rate over 15 percent shall be—
 (i)20 percent on taxable income not over $1,000,000, and (ii)30 percent on taxable income over $1,000,000.
 (B)Inflation adjustmentIn prescribing the tables under subsection (f) which apply with respect to taxable years beginning after 2016, the $1,000,000 amount in subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under subsection (f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
								If any adjustment under the preceding sentence is not a multiple of $100, such amount shall be
			 rounded to the next lowest multiple of $100..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. II20-Percent Corporate Tax Rate 201.20-percent corporate tax rate (a)In generalSubsection (b) of section 11 of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (b)Amount of taxThe amount of the tax imposed by subsection (a) shall be 20 percent of taxable income.. (b)Conforming amendments (1)Paragraphs (2)(B) and (6)(A)(ii) of section 860E(e) of such Code are each amended by striking section 11(b)(1) and inserting section 11(b).
					(2)
 (A)Section 1445(e)(1) of such Code is amended— (i)by striking 35 percent and inserting the rate of tax in effect for the taxable year under section 11(b), and
 (ii)by striking of the gain and inserting multiplied by the gain. (B)Section 1445(e)(2) of such Code is amended by striking 35 percent of the amount and inserting the rate of tax in effect for the taxable year under section 11(b) multiplied by the amount.
 (C)Section 1445(e)(6) of such Code is amended— (i)by striking 35 percent and inserting the rate of tax in effect for the taxable year under section 11(b), and
 (ii)by striking of the amount and inserting multiplied by the amount. (D)Section 1446(b)(2)(B) of such Code is amended by striking section 11(b)(1) and inserting section 11(b).
 (3)Section 852(b)(1) of such Code is amended by striking the last sentence. (4)Section 7874(e)(1)(B) of such Code is amended by striking section 11(b)(1) and inserting section 11(b).
					(c)Effective date
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to taxable years beginning after December 31, 2017.
 (2)WithholdingThe amendments made by subsection (b)(2) shall apply to distributions made after December 31, 2017. III15-Percent Maximum Capital Gains Rate 301.15-percent maximum capital gains rate (a)In generalSection 1(h)(1) of the Internal Revenue Code of 1986 is amended by striking subparagraphs (C) and (D), by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph:
					
 (C)15 percent of the adjusted net capital gain (or, if less, taxable income) in excess of the amount on which a tax is determined under subparagraph (B)..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. IVModification and Permanent Extension of the Incentives to Reinvest Foreign Earnings in the United States 401.Modification and permanent extension of the incentives to reinvest foreign earnings in the United States (a)Repatriation subject to 5-Percent tax rateSection 965(a)(1) of the Internal Revenue Code of 1986 is amended by striking 85 percent and inserting 85.7 percent.
 (b)Permanent extension To elect repatriationSection 965(f) of such Code is amended to read as follows:  (f)ElectionThe taxpayer may elect to apply this section to any taxable year only if made on or before the due date (including extensions) for filing the return of tax for such taxable year..
				(c)Repatriation includes current and accumulated foreign earnings
 (1)In generalSection 965(b)(1) of such Code is amended to read as follows:  (1)In generalThe amount of dividends taken into account under subsection (a) shall not exceed the sum of the current and accumulated earnings and profits described in section 959(c)(3) for the year a deduction is claimed under subsection (a), without diminution by reason of any distributions made during the election year, for all controlled foreign corporations of the United States shareholder..
					(2)Conforming amendments
 (A)Section 965(b) of such Code is amended by striking paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
 (B)Section 965(c) of such Code is amended by striking paragraphs (1) and (2) and by redesignating paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3), respectively.
 (C)Section 965(c)(3) of such Code, as redesignated by subparagraph (B), is amended to read as follows:  (3)Controlled groupsAll United States shareholders which are members of an affiliated group filing a consolidated return under section 1501 shall be treated as one United States shareholder..
						(d)Clerical amendments
 (1)The heading for section 965 of such Code is amended by striking temporary. (2)The table of sections for subpart F of part III of subchapter N of chapter 1 of such Code is amended by striking Temporary dividends and inserting Dividends.
 (e)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
				VBonus depreciation increased to 100 percent and made permanent
			501.Bonus depreciation increased to 100 percent and made permanent
 (a)IncreaseSection 168(k)(1)(A) of the Internal Revenue Code of 1986 is amended by striking 50 percent and inserting 100 percent. (b)Made permanentSection 168(k)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (2)Qualified propertyFor purposes of this subsection— (A)In generalThe term qualified property means property—
								(i)
 (I)to which this section applies which has a recovery period of 20 years or less, (II)which is computer software (as defined in section 167(f)(1)(B)) for which a deduction is allowable under section 167(a) without regard to this subsection,
 (III)which is water utility property, or (IV)which is qualified leasehold improvement property, and
 (ii)the original use of which commences with the taxpayer. (B)Exception for alternative depreciation propertyThe term qualified property shall not include any property to which the alternative depreciation system under subsection (g) applies, determined—
 (i)without regard to paragraph (7) of subsection (g) (relating to election to have system apply), and (ii)after application of section 280F(b) (relating to listed property with limited business use).
								(C)Special rules
 (i)Sale-leasebacksFor purposes of clause (ii) and subparagraph (A)(ii), if property is— (I)originally placed in service by a person, and
 (II)sold and leased back by such person within 3 months after the date such property was originally placed in service,
									such property shall be treated as originally placed in service not earlier than the date on which
 such property is used under the leaseback referred to in subclause (II).(ii)SyndicationFor purposes of subparagraph (A)(ii), if— (I)property is originally placed in service by the lessor of such property,
 (II)such property is sold by such lessor or any subsequent purchaser within 3 months after the date such property was originally placed in service (or, in the case of multiple units of property subject to the same lease, within 3 months after the date the final unit is placed in service, so long as the period between the time the first unit is placed in service and the time the last unit is placed in service does not exceed 12 months), and
 (III)the user of such property after the last sale during such 3-month period remains the same as when such property was originally placed in service,
									such property shall be treated as originally placed in service not earlier than the date of such
 last sale.(D)Coordination with section 280fFor purposes of section 280F— (i)AutomobilesIn the case of a passenger automobile (as defined in section 280F(d)(5)) which is qualified property, the Secretary shall increase the limitation under section 280F(a)(1)(A)(i) by $8,000.
 (ii)Listed propertyThe deduction allowable under paragraph (1) shall be taken into account in computing any recapture amount under section 280F(b)(2).
 (iii)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2018, the $8,000 amount in clause (i) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the automobile price inflation adjustment determined under section 280F(d)(7)(B)(i) for the calendar year in which such taxable year begins by substituting 2017 for 1987 in subclause (II) thereof.
									If any increase under the preceding sentence is not a multiple of $100, such increase shall be
 rounded to the nearest multiple of $100.(E)Deduction allowed in computing minimum taxFor purposes of determining alternative minimum taxable income under section 55, the deduction under section 167 for qualified property shall be determined without regard to any adjustment under section 56..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017.
				VIFICA and SECA Tax Rate Reductions
			601.FICA tax rate reductions
 (a)Old-Age, survivors, and disability insuranceSections 3101(a) and 3111(a) of the Internal Revenue Code of 1986 are each amended by striking 6.2 percent and inserting 3.1 percent. (b)Hospital insurance (1)EmployeesSection 3101(b) of such Code is amended—
 (A)by striking 1.45 percent in paragraph (1) and inserting 0.725 percent, and (B)by striking 0.9 percent in paragraph (2) and inserting 0.45 percent.
 (2)EmployersSection 3111(b) of such Code is amended by striking 1.45 percent and inserting 0.725 percent. (c)Effective dateThe amendments made by this section shall apply remuneration paid after December 31, 2017.
				602.SECA tax rate reductions
 (a)Old-Age, survivors, and disability insuranceSection 1401(a) of the Internal Revenue Code of 1986 is amended— (1)by striking all that follows for such taxable year and inserting a period, and
 (2)by striking the following percent and inserting 6.2 percent. (b)Hospital insuranceSection 1401(b) of such Code is amended—
 (1)by striking all that follows for such taxable year in paragraph (1) and inserting a period, (2)by striking the following percent in paragraph (1) and inserting 1.45 percent, and
 (3)by striking 0.9 percent in paragraph (2)(A) and inserting 0.45. (c)Effective dateThe amendments made by this section shall apply with respect to remuneration received after December 31, 2017.
				VIIRepeal of estate and gift taxes
			701.Repeal of estate and gift taxes
 (a)In generalSubtitle B of the Internal Revenue Code of 1986 (relating to estate, gift, and generation-skipping taxes) is hereby repealed.
 (b)Effective dateThe repeal made by subsection (a) shall apply to estates of decedents dying, gifts made, and generation-skipping transfers made after the date of the enactment of this Act.
				